UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6796



STACY L. FORD,

                                            Petitioner - Appellant,

          versus


WILLIE WELDON, Warden; CHARLES MOLONY CONDON,
Attorney General,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Joseph F. Anderson, Jr., District
Judge. (CA-98-1936-6-17AK)


Submitted:   September 30, 1999           Decided:   October 7, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stacy L. Ford, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, William Edgar Salter, III, George Robert DeLoach,
III, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stacy L. Ford appeals the district court’s order denying re-

lief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court's

opinion and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.*    See Ford v. Weldon, No. CA-98-1936-6-17AK

(D.S.C. May 7, 1999).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




     *
       To the extent that the district court denied relief on the
merits, we dismiss on the reasoning of the district court.       We
express no opinion concerning the district court’s holding that the
petition was time-barred under the Anti-Terrorism and Effective
Death Penalty Act of 1996, 28 U.S.C.A. § 2244(d) (West Supp. 1999).


                                   2